Name: Council Regulation (EEC) No 3438/92 of 23 November 1992 laying down special measures for the transport of certain fresh fruit and vegetables originating in Greece
 Type: Regulation
 Subject Matter: political geography;  Europe;  organisation of transport;  trade policy;  plant product
 Date Published: nan

 Avis juridique important|31992R3438Council Regulation (EEC) No 3438/92 of 23 November 1992 laying down special measures for the transport of certain fresh fruit and vegetables originating in Greece Official Journal L 350 , 01/12/1992 P. 0001 - 0002 Finnish special edition: Chapter 3 Volume 46 P. 0045 Swedish special edition: Chapter 3 Volume 46 P. 0045 COUNCIL REGULATION (EEC) No 3438/92 of 23 November 1992 laying down special measures for the transport of certain fresh fruit and vegetables originating in GreeceTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 (2) thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas Council Regulation (EEC) No 525/92 of 25 February 1992 on temporary compensation for the consequences of the situation in Yugoslavia on transport of some fresh fruit and vegetables from Greece (3) introduced financial compensation for consignments made in 1991 by refrigerated lorry or wagon from Greece to Member States other than Italy of fresh fruit and vegetables as referred to in Article 1 of Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (4); Whereas the continuing conflict in the former Yugoslavia rules out the likelihood, as regards the crossing of that country by road or rail, of a return to normality in the very near future; whereas the operators concerned should therefore continue to receive temporary assistance until such return to normality; Whereas a special temporary allowance should therefore be granted for consignments of fresh fruit and vegetables as referred to in Article 1 of Regulation (EEC) No 1035/72 and originating in Greece made by refrigerated lorry, vessel or wagon from Greece to Member States other than Italy, Spain and Portugal, HAS ADOPTED THIS REGULATION: Article 1 A special temporary allowance shall be granted, under the conditions laid down in this Regulation, on consignments of fresh fruit and vegetables as referred to in Article 1 of Regulation (EEC) No 1035/72 and originating in Greece made by refrigerated lorry, vessel or wagon from Greece to Member States other than Italy, Spain and Portugal. Article 2 1. The special temporary allowance shall be granted in 1992 and 1993 so long as the conflict in the territories of the former Yugoslavia rules out normal use of the traditional road and rail routes across those territories for the marketing of the fruit and vegetables referred to in Article 1. 2. The amount of the special temporary allowance shall be determined in such a way as to contribute to meeting the additional transport costs arising as a result of the conflict referred to in paragraph 1. It may be fixed on a flat-rate basis. 3. The special temporary allowance shall be paid to the consignor on presentation to the competent authorities of documents substantiating his claim thereto. 4. The Commission shall present a report to the Council within three months of the final date for submission of claims on the cost of the measures provided for in this Regulation and of the measures provided for in Regulation (EEC) No 525/92. Article 3 Detailed rules for the application of this Regulation, and in particular: - the date from which the special temporary allowance will no longer be granted, - the amounts of the special temporary allowance, and - the documents referred to in Article 2 (3), shall be adopted in accordance with the procedure laid down in Article 33 of Regulation (EEC) No 1035/72. Article 4 The measures provided for in this Regulation shall be considered as intervention intended to stabilize the agricultural markets within the meaning of Article 3 of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (5). They shall be financed by the EAGGF Guarantee Section. Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 November 1992. For the Council The President D. CURRY (1) OJ No C 222, 29. 8. 1992, p. 12. (2) Opinion delivered on 20 November 1992 (not yet published in the Official Journal). (3) OJ No L 58, 3. 3. 1992, p. 1. (4) OJ No L 118, 20. 5. 1972, p. 1, as last amended by Regulation (EEC) No 1156/92 (OJ No L 122, 7. 5. 1992, p. 3). (5) OJ No L 94, 28. 4. 1970, p. 13, as last amended by Regulation (EEC) No 2048/88 (OJ No L 185, 15. 7. 1988, p. 1).